                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone:    (702) 634-5000
                                                             5   Facsimile:    (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for defendant Nationstar Mortgage LLC
                                                                 d/b/a Mr. Cooper
                                                             8
                                                                                            UNITED STATES DISTRICT COURT
                                                             9
                                                                                                   DISTRICT OF NEVADA
                                                            10

                                                            11
                                                                 WILLIAM D. MCCANN,                                  Case No.: 3:19-cv-00573-RCJ-WGC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                       Consolidated with: 3:19-cv-00584-RCJ-WGC
                                                                        Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                 v.                                                  ORDER DISMISSING NATIONSTAR
                                                            14                                                       MORTGAGE LLC DBA MR. COOPER
                                                                 QUALITY LOAN SERVICE CORPORATION,                   WITH PREJUDICE
                                                            15   a Washington Corporation,
                                                                 OCWEN LOAN SERVICING LLC
                                                            16   a Delaware Corporation, dba
                                                                 OCWEN Financial Corporation,
                                                            17   NEW RESIDENTIAL INVESTMENT
                                                                 CORPORATION DBA SHELLPOINT
                                                            18   PARTNERS, DBA SHELLPOINT
                                                                 MORTGAGE SERVICING, a Delaware
                                                            19   Corporation
                                                                 NATIONSTAR MORTGAGE LLC DBA 'MR.
                                                            20   COOPER', a Delaware Corporation
                                                                 SERVIS ONE, INC., DBA BSI MORTGAGE
                                                            21   SERVICING, a Delaware Corporation
                                                                 DEUTSCHE BANK TRUST COMPANY
                                                            22   AMERICAS, a Delaware Corporation
                                                                 US BANK TRUST, N.A., an FDIC regulated
                                                            23   financial institution chartered by the State
                                                                 of Delaware
                                                            24   RESIDENTIAL ACCREDIT LOANS, INC.
                                                                 2005QA1 a purported 'Mortgage Pool'
                                                            25   registered with the State of Delaware
                                                                 NRZ PASS THROUGH TRUST VII, a
                                                            26   'Mortgage Pool',
                                                                 CHALET SERIES III TRUST, a purported
                                                            27   'Mortgage Pool' purportedly registered in the
                                                                 State of Delaware
                                                            28   INKU NAM, ESQ., an individual licensed to
                                                                                                                 1
                                                                 50730696;1
                                                                 practice law in the State of Nevada and a
                                                             1   domiciliary of the State of Nevada
                                                                 GAGAN SHARMA, a domiciliary of the State of
                                                             2   Texas
                                                                 BLACK AND WHITE FOREIGN LAW
                                                             3   PARTNERSHIPS 1 through 10
                                                                 BLACK AND WHITE ATTORNEYS
                                                             4   ADMITTED TO PRACTICE IN THE STATE
                                                                 OF NEVADA 1 through 10
                                                             5   BLACK AND WHITE CORPORATE
                                                                 DEFENDANTS 1 through 10
                                                             6   BLACK AND WHITE INDIVIDUALS 1
                                                                 through 10
                                                             7
                                                                                Defendants.
                                                             8
                                                             9            Plaintiff William D. McCann and defendant Nationstar Mortgage LLC d/b/a Mr. Cooper, by

                                                            10   and through their counsel of record, stipulate to the dismissal, with prejudice, of all claims alleged

                                                            11   by plaintiff in the complaint against Nationstar Mortgage LLC d/b/a Mr. Cooper pursuant to Federal
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Rule of Civil Procedure 41(a)(2), each party to bear its own fees and costs.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13    DATED: November 18th, 2019.                          DATED: November 18th, 2019.
AKERMAN LLP




                                                            14
                                                                  AKERMAN LLP
                                                            15

                                                            16    /s/ Donna M. Wittig_______________                   /s/ William D. McCann
                                                                  MELANIE D. MORGAN, ESQ.                              WILLIAM D. MCCANN
                                                            17    Nevada Bar No. 8215                                  Nevada Bar No. 12038
                                                                  DONNA M. WITTIG, ESQ.                                P.O. Box 370
                                                            18    Nevada Bar No. 11015                                 Genoa, Nevada 89411
                                                                  1635 Village Center Circle, Suite 200
                                                            19    Las Vegas, Nevada 89134                              ALLISON MACKENZIE LTD.
                                                                                                                       JUSTIN TOWNSEND
                                                            20    Attorneys for defendant Nationstar Mortgage
                                                                  LLC d/b/a Mr. Cooper                                 Nevada Bar No. 12293
                                                            21                                                         402 North Division Street
                                                                                                                       Carson City, Nevada 8970
                                                            22
                                                                                                                       Attorneys for plaintiff William D. McCann
                                                            23
                                                                                                              IT IS SO ORDERED.
                                                            24

                                                            25
                                                                                                              ______________________________________
                                                            26                                                UNITED STATES DISTRICT JUDGE
                                                            27                                                DATED: November 21, 2019
                                                            28
                                                                                                                   2
                                                                 50730696;1
